Exhibit SOKO Fitness & Spa Group Announces Changes to Previously Issued Financial Statements Changes are Primarily Non-Cash Based; No Changes to Year-End Guidance · Wednesday January 14, 2009, 4:00 pm EST HARBIN, China, Jan. 14 /PRNewswire-Asia-FirstCall/ SOKO Fitness & Spa Group, Inc. (OTC Bulletin Board: SOKF - News), a leading operator of fitness clubs and spas in Northern China, today reported that the company is restating financial statements for the year ended May 31, 2008 and the first quarter ended August 31, 2008 to correct certain accounting errors discovered by the auditors. The company also announced it expects no changes to its current year-end guidance. The restatement includes: The timing of revenue recognition for non-refundable membership fees from the Letian Yoga club, acquired in March 2008, has been moved from recognition upon collection to recognition on a straight-line basis of estimated membership life. A non-cash adjustment relating to the reclassification of the of private placement warrants from liability to equity. A non-cash adjustment to the number of warrants as issued to the placement agent according to the warrant agreement. The reclassification of certain "other expenses" to more specific expense categories consistent with previous reporting. The recalculation of basic weighted average common shares for the fiscal year ended May 31 from 17 million shares to approximately 11.6 million shares. Although SOKO ended the year with 17 million shares outstanding, the recalculation was necessary to account for a lower number of shares during the period when the reverse acquisition occurred. There was also a recalculation of diluted weighted average common shares for the fiscal 2008 first quarter ended August 31 from approximately 20 million shares to approximately 14.5 million shares, again to account for a lower number of shares during the period when the reverse acquisition occurred. Additional information as follows: The non-refundable membership fee previously was recognized when it was collected.
